155 Mich. App. 247 (1986)
399 N.W.2d 489
PEOPLE
v.
WALKER
Docket No. 81039.
Michigan Court of Appeals.
Decided October 7, 1986.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Paul L. Maloney, Prosecuting *248 Attorney, and Brian S. Berger, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by James Krogsrud), for defendant on appeal.
Before: J.H. GILLIS, P.J., and WAHLS and SULLIVAN, JJ.
PER CURIAM.
On February 27, 1984, defendant pled guilty to a charge of entry without breaking with intent to commit larceny, MCL 750.111; MSA 28.306. He was sentenced on May 29, 1984, to a prison term of from twenty-seven months to five years and now appeals as of right.
Defendant's first argument on appeal is that he is entitled to be resentenced because the trial court allegedly erroneously calculated one of the prior record variables in filling out the sentencing information report (SIR). Defendant however did not object to the scoring during the sentencing proceedings and, therefore, has waived this claim on appeal. People v Jones, 147 Mich App 292, 294-295; 382 NW2d 772 (1985); People v Kennie, 147 Mich App 222, 225-226; 383 NW2d 169 (1985).
Defendant also argues that his trial counsel's failure to object to the alleged improper scoring of the SIR deprived him of effective assistance of counsel. We also decline to review this issue. If defense counsel had pursued proper procedures, he would have brought a motion in the trial court to vacate the sentence. Jones, supra; Kennie, supra. The court then could have reviewed the claim of inaccuracy, thereby alleviating the need for defendant to raise the ineffective assistance claim with this Court. Were the lower court in such a situation to conclude that the sentencing guidelines were erroneously computed, then the defendant *249 would be entitled to be resentenced. On the other hand, if defendant's claim of inaccuracy were found to be without merit, then he would have no grounds upon which to base an argument in support of ineffective assistance. Adherence to this procedure provides the defendant with the opportunity to be sentenced based on accurate information without having to file an appeal.
Affirmed.